DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Response to Amendment
This office action is in response to applicant’s amendment received on 06/21/2022. 
Claims 1-4, 10-13 have been amended.
Claims 5-6 have been cancelled.
Claim 22 has been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 11-18, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 7-9, 11-18, 21-22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claim 1 is drawn to a system of hardware replacement. However, the features of the claim do not recite any step or steps that appear to be related to hardware replacement. Claims 2-4, 7-9, 21-22 dependent from claim 1 are likewise rejected.
Claim 10 is drawn to a method of hardware replacement. However, the features of the claim do not recite any step or steps that appear to be related to hardware replacement. Claims 11-18 dependent from claim 10 are likewise rejected.
Allowable Subject Matter
Claims 19- 20 is allowed.
Claims 1-4, 7-9, 11-18, 21-22  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 10, none of the prior art of record teaches or suggests the collected data including application startup time, wherein the application startup time includes a start time of a process that spawned a new application window; determine, based on the collected data, a usability score, wherein the usability score comprises a weighted calculation of the collected data; determine, based on the usability score, a score improvement selection. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 19, none of the prior art of record teaches or suggests  wherein the application startup time is measured by: detecting that a new application window has opened; and based at least on detecting that a new application window has opened, determining a start time of a process that spawned the new application window; and wherein the hardware performance data includes at least one data item selected from a list consisting of: a processor utilization exceeding a threshold and a memory utilization exceeding a threshold; determining, based at least on the collected data, a usability score, wherein determining the usability score comprises performing a weighted calculation on the collected data; determining, based at least on the enterprise data, a score improvement selection. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments filed on 06/21/2022, with respect to claims 1-4, 7-9, 11-18, 21-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862